Citation Nr: 1337921	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a written waiver of the RO's initial consideration.

In a September 2013 decision, the Board granted a compensable evaluation for the Veteran's right eye disability and remanded the remaining issues above for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript noted above and a written appellate brief from the Veteran's representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service and is not related thereto, nor was sensorineural hearing loss manifest within one year of his separation from active service.

2.  Tinnitus did not manifest in service and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in May 2011, prior to the initial decision on the claim in June 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the May 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection, to include on a chronic presumptive basis, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative, as well as a transcript of the February 2013 Board hearing and other lay statements.

The Veteran was also afforded a VA examination in May 2011 in connection with his current claims.  Thereafter, a clarifying VA opinion was obtained in October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and clarifying opinion, when taken together, are adequate, as the opinion is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.

The Board notes that the Veteran's representative previously challenged the adequacy of the May 2011 VA medical opinion during the Board hearing.  In particular, he asserted that the examiner did not fully consider the Veteran's reported history of onset and noise exposure.  The Veteran also testified that he used hearing protection in his post-service hobby of hunting, which was not clearly noted on the examination report.  Nevertheless, the Board finds that the October 2013 clarifying opinion sufficiently acknowledges the Veteran's contentions in this regard.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2013.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and supplemental SOC, which informed them of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, these provisions are applicable to sensorineural hearing loss (organic disease of the nervous system), considered to be a chronic disease for VA compensation purposes, but not tinnitus.  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, based on the date of the Veteran's service entrance examination, there is an assumption that the testing method was ASA units; these results have been converted to ISO-ANSI standards in this decision to facilitate data comparison.  The remainder of the audiometric testing of record was conducted after November 1967.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for bilateral hearing loss and tinnitus.

The Veteran contends that his current bilateral hearing loss and tinnitus were incurred in service as a result of noise exposure.  Specifically, he argues that his duties as an aerographer's mate, which included taking weather observations around operating aircraft and taking trips in aircraft, exposed him to such noise and that he was not exposed to similar levels of noise after service.  See, e.g., March 2011 claim; June 2011 notice of disagreement; Bd. Hrg. Tr. at 3-4, 10.

The Veteran's service treatment records include a May 1967 entrance examination, during which he denied a history of ear trouble and hearing loss.  On examination, his ears were found to be normal, and on audiological evaluation, puretone thresholds in decibels (converted to ISO-ANSI units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
20
5
5
5
0

In January 1970, the Veteran underwent a non-crewmember examination while assigned to the Naval Auxiliary Landing Field (NALF) Monterey, California.  On examination, his ears were found to be normal, and on audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
5
LEFT
15
10
5
X
5
A September 1970 service treatment record shows that the Veteran complained of a right ear earache of a week-and-a-half duration.  On examination, there was a partial ear block, and he received medication.  The remainder of the service treatment records are silent for any additional treatment or complaints in this regard.

A March 1971 audiological evaluation also revealed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
15
5
0
10
5

Parenthetically, the Board notes that the standard form used to record both the January 1970 and March 1971 test results shows "ASA" next to the title for hearing record of audiometric examination.  However, based on the date of both tests (after November 1, 1967) and the results from the January 1970 test at the same location (NALF Monterey) noted specifically to be in ISO units on the corresponding full examination report, the Board presumes that the March 1971 test results are also in ISO units.  In any event, the results of the March 1971 examination alone are not determinative of the outcome in this case.

During the June 1971 separation examination, the Veteran's ears were again found to be normal.  On audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
-10
LEFT
0
-10
-10
-10
-5

A January 1972 reserve treatment record shows that the Veteran complained of pain in the left ear.  On examination, there was redness and possible drainage of blood.  During an additional examination for a possible ear infection, the Veteran reported pain over the left "TM jt" (temporomandibular joint) when chewing, gritting teeth, and no ear symptoms other than decreased hearing.  On examination, the tympanic membrane and ear canal were found to be normal, and the impression was probable temporomandibular arthritis.  On June 1972 annual reserve examination, the Veteran denied a history of ear trouble and hearing loss; on examination, his ears were found to be normal.  The results of whispered and spoken voice tests were 15/15 bilaterally.

In February 1977, the Veteran filed his original claim for compensation, claiming entitlement to service connection for a right eye disorder.  There was no mention of hearing loss or tinnitus.

VA treatment records show a notation in June 2009 of mild bilateral hearing loss, chronic; this record also shows that the Veteran was working at a hardware store, in addition to his job as a meteorologist.  These records are otherwise silent as to complaints and treatment for bilateral hearing loss and tinnitus.

In September 2009, the Veteran filed a claim for an increased evaluation for his service-connected right eye disability.  In his March 2011 claim for hearing loss and tinnitus, the Veteran indicated that these disorders "might have been caused by [his] military service," noting his routine exposure to aircraft noise while performing his duties as an aerographer's mate without hearing protection.  He reported current hearing difficulty in various situations.

In a May 2011 written statement, the Veteran stated that the ringing in his ears was constant by the time he was discharged in 1971.  He indicated that, if he had a hearing test in service, he did not remember it.  See also February 2013 written statement (regarding any test at separation).  He also stated that he never sought medical treatment to ask about hearing loss or tinnitus in the past, as he was too proud, but indicated that his family members now asked him to address these issues.

The Veteran was afforded a VA audiological examination in May 2011 during which he complained of hearing loss and tinnitus with tinnitus starting during service after exposure to jet engine noise.  He reported in-service exposure to noise from aircraft when serving as a weather observer and denied occupational noise exposure.  He also reported recreational noise exposure from hunting, chainsaws, and shooting.  On audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
50
LEFT
15
10
20
50
55

His speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss and tinnitus, which was as likely as not a symptom associated with hearing loss.  The examiner determined that hearing loss was not caused by or a result of in-service noise exposure and that it was less likely as not that tinnitus was a result of such noise exposure.  In so finding, the examiner considered the Veteran's reported history of onset and noise exposure, including his military noise exposure and his post-service occupational and recreational noise exposure.  She based her rationale on the fact that the Veteran did not have a significant threshold shift during service and noted that his hearing was exceptionally good and well within normal limits at separation.  She also indicated that tinnitus was not consistent with the documented auditory thresholds.

In his August 2012 substantive appeal (VA Form 9), the Veteran indicated that he did not know what tinnitus was and was not asked about it by medical staff.  He also stated that his high-frequency hearing loss was "indicative of tinnitus."

In a February 2013 written statement, the Veteran's former wife (married while the Veteran was on active duty) reported that, to the best of her recollection, the Veteran had a hearing problem from working around the jet engines and that his hearing problem was continuous throughout her time with him.  In another February 2013 written statement, the Veteran's current wife recalled meeting him in 1981 and that she became aware of him having difficulty hearing.  She also indicated that they have often spoken about tinnitus, as she experiences it as well.

During the February 2013 Board hearing, the Veteran testified that he noticed difficulty with his hearing over the last year-and-a-half of his military service, while at the NALF in Monterey, when he was around aircraft all the time and flying in aircraft.  He indicated that, early in his service, there were not permanent aircraft at his prior location, so noise exposure was not as frequent.  During this time working around the jets, he reported that he always noticed ringing in his ears, which continued after service, although he did not know the actual term (tinnitus).  He testified that he was not exposed to this level of noise after and that he wore hearing protection when he engaged in his hobby of shooting.  Currently, he reported experiencing constant ringing, which he could hear over his diesel pick-up truck.  His wife testified that she did not observe any particular problems in 1981 when she first met the Veteran, as they did not see each other as much.  She became more aware of his symptoms when they started dating in 1986.  She also indicated that she could relate to his symptoms, as she had grown up on an Air Force base and experienced tinnitus herself.  See Bd. Hrg. Tr. at 3-4, 6-8, 10-11.

In the October 2013 VA clarifying opinion obtained in response to the Board's remand, the VA examiner again reviewed the Veteran's claims file and determined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred in or caused by the in-service noise exposure.  In so finding, she noted that the Veteran's hearing was found to be within normal limits at both entrance and separation.  She also acknowledged the Veteran's competent report of noise exposure during service.  The examiner indicated that there were no definitive studies to address whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure; however, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  Therefore, she determined that the Veteran's current hearing loss was less likely than not cause by the in-service noise exposure, to include that associated with the Veteran's military occupational specialty, and instead, it was most likely the result of post-service noise exposure.

In regard to tinnitus, the examiner stated that the etiology of tinnitus could not be determined with reasonable certainty based on the record or scientific knowledge, but there was not a shift in hearing from the time of enlistment to separation consistent with the reported tinnitus.  The examiner further stated that the reported tinnitus was instead likely related to post-military events causing the current hearing loss, as tinnitus is known to be a symptom of hearing loss.

As an initial matter, in regard to an in-service injury, the Board notes that the Veteran's service treatment records do not show complaints or treatment for any occurrence of in-service acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's DD Form 214 shows that he served as an aviation aerographer's mate (related civilian occupation - meteorology), as reported, and the DD Form 214 and service treatment records show that he was assigned to NALF Monterey with periodic hearing examinations as a non-crewmember.  Given the circumstances of the Veteran's service, the Board acknowledges the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

Moreover, the Veteran demonstrated disabling hearing loss for VA purposes in both ears on the May 2011 examination.  See 38 C.F.R. § 3.385.  The examiner also assessed him as having tinnitus, based on his competent report of current symptoms.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.

In this case, the record shows that the Veteran did not develop a chronic hearing loss disability or manifestations sufficient to identify the disease entity in service.  During service, including the reported time working at the NALF in Monterey, the Veteran underwent several audiological evaluations, which all yielded normal results in both ears.  In fact, the Veteran's measured hearing acuity results on separation examination in June 1971 showed an improvement in some, if not most, frequency levels from testing done at entrance to service.  During a reserve annual examination the following year, the Veteran's report of medical history shows that he denied having current or past hearing loss or ear trouble, and hearing tests administered at that time were also normal.  The first notation of hearing loss of record is the June 2009 VA treatment record by history, and the first diagnosis of disabling hearing loss for VA purposes was documented in the May 2011 VA examination.  Both were many years after service.  Therefore, chronicity is not established in service as to sensorineural hearing loss.  In addition, the record contains no indication that sensorineural hearing loss manifested to a compensable degree within one year of his military service.

The Board acknowledges the Veteran's contention that his hearing loss and tinnitus problems began as a result of the in-service noise exposure and developed continuously thereafter.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as hearing difficulty and ringing in the ears, and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent the Veteran contends that his hearing loss was present at separation, the Board finds that the contemporaneous audiometric findings at separation, as well as the VA medical opinion discussed above characterizing these in-service audiometric measurements as representative of normal hearing acuity, are far more probative as to the presence or absence of a hearing loss disability at service separation.  Moreover, even if the Veteran was not aware of the actual term "tinnitus," the record shows that he did not report experiencing a ringing of the ears or similar ear trouble in the report of medical history shortly after active service (when specifically asked in the form about any history of ear trouble), and the medical evidence is otherwise silent for such a report until the May 2011 VA examination.

The Board also finds that the Veteran's allegations of continuity of symptoms of hearing loss following service are inconsistent with the contemporaneous record.  As previously noted, there was one complaint of decreased hearing loss in a January 1972 reserve record.  However, the ear was found to be within normal limits on physical examination; thereafter, the ears were found to be normal, and the Veteran denied of a history of ear trouble or hearing loss at the June 1972 examination.  In addition, the Veteran filed his original VA compensation claim for a right eye disorder in February 1977, nearly six years after separation from service, with an additional claim in September 2009; however, his March 2011 claim for hearing loss and tinnitus was the first instance in which he requested service connection for these disorders.  He also indicated during the course of the current claims that he could not recall if he was given a hearing examination during service, to include on separation, which calls into question his recollection of the history in regard to these claims, and he reported that he did not seek medical treatment for either disorder, as discussed above.

Finally, while the Board acknowledges the statement of the Veteran's former wife as to continuous hearing problems due to his in-service noise exposure, this statement is similarly in conflict with the contemporaneous record as discussed above, including the Veteran's statements at that time.  The Board assigns more probative weight to the contemporaneous record than to any current recollections that the Veteran or his former wife had regarding in-service hearing loss and symptoms thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  In addition, while the Board acknowledges the statements of the Veteran's current wife in an effort to support his claim, she did not meet him until 1981 and did not spend significant time with him until 1986.  As such, her statements only support her observation of the Veteran's continuing symptoms since that time (approximately 10-15 years after service).

Given these inconsistencies, when taken together, the Board finds that the Veteran's statements are not credible evidence to establish in-service onset or continuity of symptomatology of bilateral hearing loss since separation from service under 38 C.F.R. § 3.303(b).

Based on the record as discussed in detail above, the Board similarly finds that the Veteran's report that he experienced tinnitus during and since service is not credible, and the weight of the evidence is against in-service occurrence of this disorder.

The absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus diagnosed post-service upon the showing of a link between the current disorder and in-service noise exposure.  In this case, however, the weight of the evidence of record does not link any current hearing loss or tinnitus to the Veteran's active service.

Again, the Veteran reported not obtaining medical treatment for these disorders. VA treatment records show a notation of mild bilateral hearing loss by history in 2009, without suggesting a link to service for either disorder.  The one competent medical opinion addressing the etiology of the Veteran's bilateral hearing loss disability and tinnitus weighs against the claim.  The May 2011 VA examiner determined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to service and more likely that the hearing loss was related to post-service noise exposure with related tinnitus.  The examiner also indicated that it was less likely than not that tinnitus was directly related to the in-service noise exposure based on the audiological findings during service.  The VA examiner provided detailed reasons for the opinion (May 2011 and October 2013 reports), based on the examination findings with the Veteran's reports and a review of the claims file, which reflected an accurate characterization of the evidence of record.  Therefore, the Board finds that this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board notes that the Veteran and his representative challenged the examiner's consideration of post-service noise exposure, arguing that he did not experience nearly as much significant noise exposure after service, to include use of ear protection when shooting.  While the Board recognizes the Veteran's contentions in this regard, the evidence also reflects that the Veteran reported use of chainsaws during the same examination, as well as exposure to other post-service noise, such as his diesel pick-up truck.  Accordingly, the Board finds that the examiner's consideration of post-service noise was not an inaccurate characterization of the record so as to diminish the probative value of the opinion.

To the extent that the Veteran and his wife have opined that his current bilateral hearing loss and tinnitus are related to service, even assuming that the Veteran and his wife are competent to opinion on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than these more general lay assertions in this regard.  In addition, to the extent that the Veteran argues that he was reporting that the VA audiologist he saw in 2011 said that he should be awarded service connection for these issues (see August 2012 VA Form 9), this statement is in conflict with the VA audiologist's written reports of record, and the remainder of the record does not support such a finding.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


